 



Exhibit 10.23.2

                                                AMENDMENT OF
SOLICITATION/MODIFICATION OF CONTRACT         1. Contract Number Page of Pages  
                    POHC-2002-D-0003   1       2       2. Amendment/Modification
Number   3. Effective Date 4. Requisition/Purchase Request No.     5.
Solicitation Caption M00027             January 1, 2006                  
          DC Healthy Families Program     6. Issued By:     Code      5BBWJ     
    7. Administered by (If other than line 6)     Office of Contracting and
Procurement     Department of Health     Human Care Supplies and Services
Commodity Group     Medical Assistance Administration     441 4th Street, NW.,
Suite 700 South     825 North Capitol Street, NE, 4th floor     Washington, DC
20001     Washington, DC 20002                         8. Name and Address of
Contractor (No, street, city, country, state and zip code)       9A. Amendment
of Solicitation No.         AmeriGroup Maryland       9B. Dated (See Item 11)
dba AmeriGroup District of Columbia         750 First Street, NE Suite 1120    
  10A. Modification of Contract/Order No. Washington. D.C. 20001   X  
POHC-2002-D-0003 Phone:  202-218-4901       Fax:   202-783-8207       10B. Dated
(See Item 13) DUNSCode   TIN             August 1, 2002   11. THIS ITEM ONLY
APPLIES TO AMENDMENTS OF SOLICITATIONS   o   The above numbered solicitation is
amended as set forth in Item 14. The hour and date specified for receipt of
Offers o is extended. o  is not extended.     Offers must acknowledge receipt of
this amendment prior to the hour and date specified in the solicitation or as
amended, by one of the following methods: (a) By completing Items 8 and 15, and
returning __________ copies of the amendment; (b) By acknowledging receipt of
this amendment on each copy of the offer submitted; or (c) By separate letter or
fax which includes a reference to the solicitation and amendment number. FAILURE
OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT
OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR
OFFER. If by virtue of this amendment you desire to change an offer already
submitted, such may be made by letter or fax, provided each letter or fax makes
reference to the solicitation and this amendment, and is received prior to the
opening hour and date specified.   12. Accounting and Appropriation Data (If
Required)
 
                                              13. THIS ITEM APPLIES ONLY TO
MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14         A. This
change order is issued pursuant to (Specify Authority): 27 DCMR, Chapter 36,
Section 3601.2.       The changes set forth in Item 14 are made in the
contract/order no. in Item 10A.         B. The above numbered contract/order is
modified to reflect the administrative changes (such as changes in paying
office, appropriation data, etc.)
  set forth in item 14, pursuant to the authority of 27 DCMR Section 3601.2
Changes Clause       C. This supplemental agreement is entered into pursuant to
authority of:        X  D. Other (Specify type of modification and authority)
Title 27 DCMR Section 3601.2 (c) and Contract POHC-2002-D-0003, Exercise of
Option, Offer Rates effective 8-1-05 through 7-31-06, and Rate Issues Impact,
Issue #5, Medicare Part D, Coverage of Pharmacy Benefit
 
                                              E. IMPORTANT:      
Contractor x  is not,      o  is required to sign this document and return one
copy to the issuing office.
    14. Description of Amendment/Modification (Organized by UCF Section
headings, including solicitation/contract subject matter where feasible.)
 
                                            In accordance with the Exercise of
Option, Offer Rates effective 8-1-05 through 7-31-06, and Rate Issues Impact,
Issue #5, Medicare Part D, Coverage of Pharmacy Benefit, Contract
POHC-2002-D-0003 is hereby modified as described on Page 2.
 
                                             
 
                                            ALL OTHER TERMS AND CONDITIONS
REMAIN UNCHANGED   Except as provided herein, all terms and conditions of the
document referenced In Item 9A or 10A remain unchanged and in full force and
effect.   15A. Name and Title of Signer (Type or print)   16A. Name of
Contracting Officer
 
                                                    James H. Marshall   15B.
Name of Contractor   15C. Date Signed   16B. District of Columbia 16C. Date
Signed
 
                                                                 /s/ (Signature)
      (Signature of Contracting Officer) 12-30-05





--------------------------------------------------------------------------------



 



Contract # POHC-2002-C-0003
Modification 00027

              Section A.2.1   Attachment 7 - Minimum Covered Services for
Minimum Covered Services for Medicaid Managed care Program (MMCP)
 
            Insert   Number 13:
 
                The prescription benefit does not apply to the Medicaid/Medicare
dual eligible with the exception of the contractor paying for benzodiazepines,
barbiturates and over the counter medication that Medicaid currently pays for.
 
            Section   C.1.2 Applicable Documents:
 
           
Insert:
           
 
                •   Section 1927 (d)(2) of the Social Security Act     •  
Section 1935 (d)(2) of the Social Security Act
 
            Section   C.8.3.3 Prescription Drug Services
 
            Delete In its entirety
 
            Insert:   C.8.3.3   Prescription Drug Services
 
                    The Contractor shall provide pharmacy services either
directly or through a subcontractor with the exception of the Medicaid/Medicare
dual eligible enrollees.
 
           
 
      C.8.3.3.1   The contractor shall not provide pharmacy services to the
Medicaid dual eligible enrollees that are enrolled in the MCO, effective January
1, 2006. The contractor shall assist the Medicaid dual eligible with procuring
of the pharmacy benefit that is being paid for by Medicare. This exemption is
for pharmacy services only and not for the medications exempted from payment by
Medicare Prescription Drug Benefit in accordance with Section 1927 (d)(2) and
1935 (d)(2).
 
           
 
      C.8.3.3.2   The contractor shall pay for the benzodiazepines, barbiturates
and over the counter medication that Medicaid currently pays for. The contractor
shall ensure that the medication is available on the enrollees plan.

2